ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D At a regular meeting held May 2-4, 2010 the Board of Trustees for the Registrant voted to approve the investment policy changes as noted below. Supplements to the prospectus and Statement of Additional Information were filed with the Securities and Exchange Commission on May 5, 2010 pursuant to Rule 497 for: 1. Money Market Fund Money Market Fund A. Previous Policy: the fund maintains an average dollar-weighted maturity of 90 days or less and does not invest in securities with remaining maturities of more than 13 months. In managing the fund, the subadviser searches aggressively for the best values on securities that meet the fund’s credit and maturity requirements. The subadviser tends to favor corporate securities and looks for relative yield advantages between, for example, a company’s secured and unsecured short-term debt obligations. Amended and Restated Policy: The fund maintains an average dollar-weighted maturity of 60 days or less and a weighted average life of 120 days or less. Unlike the fund’s weighted average maturity, the fund’s weighted average life is calculated without reference to the re-set dates of variable rate debt obligations held by the fund. The fund does not invest in securities with remaining maturities of more than 13 months (in the case of securities in the highest rating category for short-term debt obligations assigned by nationally recognized statistical rating organizations (or unrated equivalents)) or 45 days (in the case of securities in the second-highest rating category (or unrated equivalents)) (Second Tier securities). The fund may not invest more than 3% of its total assets in Second Tier securities or more than 0.50% in Second Tier securities of a single issuer. The fund will not acquire any security if, after doing so, more than 5% of its total assets would be invested in illiquid securities. An “illiquid security” is a security that cannot be sold or disposed of in the ordinary course of business within seven calendar days at approximately the value ascribed to it by the fund. In managing the fund, the subadviser searches aggressively for the best values on securities that meet the fund’s credit and maturity requirements. The subadviser tends to favor corporate securities and looks for relative yield advantages between, for example, a company’s secured and unsecured short-term debt obligations. B. Previous Policy as stated in the “Investment Objectives and Policies” section of the Statement of Additional Information: At the time the Fund acquires its investments, they will be rated (or issued by an issuer that is rated with respect to a comparable class of short-term debt obligations) in one of the two highest rating categories for short-term debt obligations assigned by at least two nationally recognized statistical rating organizations (“NRSROs”) (or one NRSRO if the obligation was rated by only that NRSRO). In accordance with Rule 2a-7 under the Investment Company Act of 1940, as amended (the “1940 Act”), the Board has designated the following four NRSROs for the purposes of determining whether an investment is an “Eligible Security” (as defined in Rule 2a-7): Standard & Poor’s Ratings Services (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), Fitch, Inc. (“Fitch”) and DBRS Limited (“DBRS”). Appendix B to this SAI contains further information concerning the ratings of these NRSROs and their significance. These high-quality securities are divided into “first tier” and “second tier” securities. First tier securities have received the highest rating from at least two NRSROs (or one, if only one has rated the security). Second tier securities have received ratings within the two highest categories from at least two NRSROs (or one, if only one has rated the security), but do not qualify as first tier securities. The Fund may also purchase obligations that are not rated, but are determined by the Adviser, based on procedures adopted by the Trustees, to be of comparable quality to rated first or second tier securities. The Fund may not purchase any second tier security if, as a result of its purchase, more than 3% of its total assets would be invested in second tier securities or more than 0.50% would be invested in the second tier securities of a single issuer. Amended and Restated Policy: At the time the Fund acquires its investments, they will be rated (or issued by an issuer that is rated with respect to a comparable class of short-term debt obligations) in one of the two highest rating categories for short-term debt obligations assigned by at least two nationally recognized statistical rating organizations (“NRSROs”) (or one NRSRO if the obligation was rated by only that NRSRO). In accordance with Rule 2a-7 under the Investment Company Act of 1940, as amended (the “1940 Act”), the Board has designated the following four NRSROs for the purposes of determining whether an investment is an “Eligible Security” (as defined in Rule 2a-7): Standard & Poor’s Ratings Services (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), Fitch, Inc. (“Fitch”) and DBRS Limited (“DBRS”). Appendix B to this SAI contains further information concerning the ratings of these NRSROs and their significance.
